        Case 2:19-cv-00014-SAB    ECF No. 26   filed 06/08/20   PageID.129 Page 1 of 2

                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 1                                                               EASTERN DISTRICT OF WASHINGTON



 2                                                                Jun 08, 2020
                                                                      SEAN F. MCAVOY, CLERK
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 SHERRY OLIN, individually,
10               Plaintiff,                        NO. 2:19-CV-00014-SAB
11               v.
12 COLUMBIA VALLEY COMMUNITY                       ORDER OF DISMISSAL
13 HEALTH, a Washington Nonprofit
14 Corporation, STEWART M. KERR, M.D.,
15 individually, JENNIFER VAZQUEZ-
16 BRYAN, M.D., individually, JOHN and
17 JANE DOES 1-10, and UNITED STATES
18 OF AMERICA,
19               Defendants.
20
21         Before the Court is the parties’ Stipulation for Voluntary Dismissal with
22 Prejudice and Without Fees or Costs, ECF No. 25. The parties stipulate and request
23 the Court dismiss this matter with prejudice, and without costs or attorney fees to
24 any party. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the
25 parties, the Court finds good cause to accept the stipulation and enter it into the
26 record.
27 //
28 //

     ORDER OF DISMISSAL * 1
      Case 2:19-cv-00014-SAB     ECF No. 26    filed 06/08/20   PageID.130 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulation for Voluntary Dismissal with Prejudice and
 3 Without Fees or Costs, ECF No. 25, is ACCEPTED and ENTERED into the
 4 record.
 5        2. This matter is DISMISSED with prejudice and without costs or attorney
 6 fees to any party.
 7        3. Any pending motions are dismissed as moot.
 8        4. The trial date and any remaining pretrial deadlines are stricken
 9        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10 this Order, to provide copies to counsel, and close this file.
11        DATED this 8th day of June 2020.
12
13
14
15
16
17
                                                        6WDQOH\$%DVWLDQ
                                                   8QLWHG6WDWHV'LVWULFW-XGJH
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL * 2
